Title: From George Washington to Major General John Armstrong, Sr., 8 October 1777
From: Washington, George
To: Armstrong, John Sr.



Sir,
Hd Qrs October 8th 1777

You are immediately to send General Potter with about 600 of your militia across the Schulkill, with directions to keep himself in such a situation as will be most convenient for interrupting the enemy’s intercourse, between Philadelphia and Chester &c.—He is to take every method to keep himself well acquainted with what is doing, and to embrace every opportunity of cutting off the convoys and intercepting the dispatches passing between their army and shipping; and to use every method to prevent their getting supplies from the country around them, and in a word to give them all the annoyance and disturbance he can. I would not mean to bend him to any precise position or mode of acting to answer the ends proposed; but leave him to his own discretion to persue such measures as Circumstances shall point out—It appears to me however, that Newtown Square would be a good general place of rendesvous, from which he might send out his detachments, as he should judge proper, and to which they might resort as often as any plan or event should make it requisite. It is not my wish he should be stationary; because by keeping in one place, he would not only be more liable to a surprise and attack; but would have it less in his power to perplex and injure the enemy. These however are only intended as hints, which he can use and improve as his own judgment shall direct. As a few horse will be extremely useful, with this detachment, I would have you send such a part of those with you, as You and General Potter shall deem sufficient.
Be pleased to communicate this letter to him; to which I shall only add, that, I confide in General Potters utmost vigilance against being surprized, which he may with certainty expect the enemy will attempt. For this purpose, he will be careful to keep continually out proper scouts and patrols of horse and foot. I am Dr Sir &c.


P.S. If Genl Potters Brigade does not greatly exceed the number mentioned for the detachment, let him take his whole Brigade with him. I shall expect to be punctually advised of every thing that happens or any intelligence that comes to his knowledge.

